PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mascellaro, Luigi
Application No. 15/315,194
Filed: 1 Dec 2016
For: HULL FOR LOW DRAG BOATS
:
:
:	DECISION ON PETITION
:
:


This is a petition to the petition to withdraw holding of abandonment filed November 20, 2020.
 
The petition is GRANTED.

The application was held abandoned for failure to timely submit a response to the Notice of Appeal mailed March 20, 2020, which set a two (2) month shortened period for reply. On October 30, 2020, a Notice of Abandonment was mailed, stating that no appeal brief was filed within the required amount of time following the Notice of Appeal filed March 20, 2020.

Petitioner asserts that an Appeal Brief was timely filed October 20, 2020, with the requisite extension of time.

Upon review, petitioner’s argument is persuasive. A review of the record reveals that on October 20, 2020, an Appeal Brief was filed, accompanied by a five (5) month extension of time under 37 CFR 1.136(a) and fee. An appeal brief was permitted to be filed with a five (5) month extension of time not later than October 20, 2020. As such, the Appeal Brief of October 20, 2020 and five (5) month extension of time filed October 20, 2020 was timely reply to the Notice of Appeal filed March 20, 2020.

As such, the showing of record is that a proper and timely reply to the Notice of Appeal was filed. As such, there is no abandonment in fact.  The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The Office regrets the error and apologizes for any inconvenience to petitioners.

The application is being referred to Technology Center Art Unit 3617 for appropriate action.

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET